UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08896 Buffalo USA Global Fund, Inc. (Exact name of Registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) (913) 384-1513 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2008 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Buffalo USA Global Fund Schedule of Investments December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 91.38% Consumer Discretionary - 13.10% Auto Components - 3.77% 135,400 Gentex Corp. $ 2,406,058 68,500 Johnson Controls, Inc. 2,468,740 4,874,798 Hotels Restaurants & Leisure - 6.50% 47,300 Carnival Corp. (b) 2,104,377 20,700 Las Vegas Sands Corp. (a) 2,133,135 49,500 McDonald's Corp. 2,916,045 32,700 Yum! Brands, Inc. 1,251,429 8,404,986 Specialty Retail - 1.71% 48,200 Tiffany & Co. 2,218,646 Textiles, Apparel & Luxury Goods - 1.12% 23,500 Polo Ralph Lauren Corp. 1,452,065 Total Consumer Discretionary 16,950,495 Consumer Staples - 9.38% Beverages - 2.56% 53,900 The Coca-Cola Co. 3,307,843 Food Products - 1.39% 30,850 Wm. Wrigley Jr. Co. 1,806,268 Household Products - 5.43% 27,000 Colgate-Palmolive Co. 2,104,920 28,600 Kimberly-Clark Corp. 1,983,124 40,015 Procter & Gamble Co. 2,937,901 7,025,945 Total Consumer Staples 12,140,056 Energy - 2.66% Energy Equipment & Services - 1.76% 60,200 Halliburton Co. 2,282,182 Oil & Gas - 0.90% 39,900 World Fuel Services Corp. 1,158,297 Total Energy 3,440,479 Financials - 4.40% Insurance - 4.40% 53,100 AFLAC, Inc. 3,325,653 40,500 American International Group, Inc. 2,361,150 Total Financials 5,686,803 Health Care - 21.85% Health Care Equipment & Supplies - 10.00% 50,000 Baxter International, Inc. 2,902,500 42,600 DENTSPLY International, Inc. 1,917,852 62,500 Mentor Corp. 2,443,750 38,800 Sigma-Aldrich Corp. 2,118,480 49,700 Varian Medical Systems, Inc. (a) 2,592,352 12,100 Waters Corp. (a) 956,747 12,931,681 Health Care Providers & Services - 3.38% 77,100 IMS Health, Inc. 1,776,384 64,500 Pharmaceutical Product Development, Inc. 2,603,865 4,380,249 Pharmaceuticals - 8.47% 41,500 Abbott Laboratories 2,330,225 31,000 Johnson & Johnson 2,067,700 112,200 Schering-Plough Corp. 2,989,008 80,700 Wyeth 3,566,133 10,953,066 Total Health Care 28,264,996 Industrials - 7.02% Air Freight & Logistics - 1.00% 29,000 Expeditors International Washington, Inc. 1,295,720 Commercial Services & Supplies - 4.49% 45,800 Brady Corp. 1,607,122 46,500 Heidrick & Struggles International, Inc. 1,725,615 48,700 Monster Worldwide, Inc. (a) 1,577,880 23,600 Sotheby's 899,160 5,809,777 Machinery - 1.53% 63,800 Chart Industries, Inc. (a) 1,971,420 Total Industrials 9,076,917 Information Technology - 31.67% Communications Equipment - 3.44% 96,900 Cisco Systems, Inc. (a) 2,623,083 114,200 Motorola, Inc. 1,831,768 4,454,851 Electronic Equipment & Instruments - 5.40% 56,900 Dolby Laboratories, Inc. - Class A (a) 2,829,068 154,600 Jabil Circuit, Inc. 2,360,742 65,800 Molex, Inc. 1,796,340 6,986,150 IT Services - 1.05% 56,000 Western Union Co. 1,359,680 Semiconductor & Semiconductor Equipment - 14.89% 96,102 Applied Materials, Inc. 1,706,771 79,000 Broadcom Corp. - Class A (a) 2,065,060 56,105 Cabot Microelectronics Corp. (a) 2,014,731 59,200 FormFactor, Inc. (a) 1,959,520 116,600 Intel Corp. 3,108,556 43,500 KLA-Tencor Corp. 2,094,960 116,500 MKS Instruments, Inc. (a) 2,229,810 111,400 National Semiconductor Corp. 2,522,096 46,900 SanDisk Corp. (a) 1,555,673 19,257,177 Software - 6.89% 59,000 F5 Networks, Inc. (a) 1,682,680 67,600 Microsoft Corp. 2,406,560 106,000 Oracle Corp. (a) 2,393,480 116,500 Red Hat, Inc. (a) 2,427,860 8,910,580 Total Information Technology 40,968,438 Materials - 1.30% Chemicals - 1.30% 32,800 Ecolab Inc. 1,679,688 Total Materials 1,679,688 TOTAL COMMON STOCKS (Cost $95,071,852) 118,207,872 SHORT TERM INVESTMENTS - 8.70% Investment Companies - 0.70% 913,678 SEI Daily Income Trust Treasury II Fund - Class B 913,678 Total Investment Companies 913,678 U.S. Treasury Bills - 8.00% Public Finance, Taxation and Monetary Policy - 8.00% 1,751,000 2.73%, 01/03/2008 1,750,734 2,034,000 2.44%, 01/10/2008 2,032,759 1,510,000 2.25%, 01/17/2008 1,508,487 5,059,000 2.61%, 01/24/2008 5,050,580 Total U.S. Treasury Bills 10,342,560 TOTAL SHORT TERM INVESTMENTS (Cost $11,256,238) 11,256,238 Total Investments(Cost $106,328,090) - 100.08% 129,464,110 Liabilities in Excess of Other Assets - (0.08)% (109,640) TOTAL NET ASSETS - 100.00% $ 129,354,470 (a) Non Income Producing (b) Foreign Issued Securities The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Cost of investments $ 106,328,090 Gross unrealized appreciation 26,504,510 Gross unrealized depreciation (3,368,490) Net unrealized appreciation $23,136,020 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer has concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo USA Global Fund, Inc. By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date 2/26/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the date indicated. Buffalo USA Global Fund, Inc. By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date 2/26/08
